            Case 1:19-cv-00464-BAH Document 5 Filed 02/26/19 Page 1 of 2




                                                                            SEALED DOCUMENT

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STEVEN ACETO                                                  )
                                                              )
       et al.                                                 )
                                                              )
                                                              )
       Plaintiffs,                                            )
                                                              )
       v.                                                     ) Case No. 19-cv-464 (BAH)
                                                              )
THE ISLAMIC REPUBLIC OF IRAN                                  )
                                                              )
                                                              )
       Defendant.                                             )


                 MOTION FOR LEAVE TO FILE PLAINTIFFS' ADDRESSES
                      UNDER SEAL INSTEAD OF IN COMPLAINT

       Plaintiffs respectfully move the Court to dispense with the Court's requirement of

appending their addresses to the publicly filed Complaint herein and to allow them to file those

addresses under seal in proposed Exhibit A as attached hereto. This would entail a waiver of

LCVR 5.1(c)(1), which would otherwise require publicly filing plaintiffs’ addresses in the

caption of the Complaint. for these limited purposes.

       Plaintiffs are victims of the terrorist attack at the Khobar Towers housing complex in

Dhahran Saudi Arabia, of June 25, 1996, and their immediate family members. Having been

victimized by terrorists and their enablers before, Plaintiffs have justifiable concerns that they

may be targeted, by way of retaliation, or otherwise, for their participation in this lawsuit. They

wish to keep as low a profile as possible, and not make it too easy for anyone to find and/or to

target them. In addition, they wish to maintain as much privacy concerning themselves as

possible. Accordingly, they hereby move the Court for leave to file their addresses attached as

                                                  1
           Case 1:19-cv-00464-BAH Document 5 Filed 02/26/19 Page 2 of 2




Exhibit A to this motion under seal rather than in the publicly-filed Complaint filed yesterday.

Although the Court's rule requires that all plaintiffs' addresses be included below their names in

the Complaint, the Court is requested to allow a modification of the rule in these circumstances,

so that all plaintiffs can have a greater sense of security.

        The Court has accommodated similar requests in other cases filed against state sponsors

of terrorism. E.g., Akins v. Islamic Republic of Iran, 332 F. Supp.3d 1 (D.D.C. 2018).


                                           CONCLUSION

        For the reasons stated herein, the Court should grant this motion to allow filing of the

plaintiffs' addresses as attached hereto under seal.


                                                        Respectfully submitted,

                                                        /s/__Paul G Gaston________
                                                        Paul G. Gaston, DC Bar #290833
                                                        LAW OFFICES PAUL G. GASTON
                                                        1901 Pennsylvania Avenue, NW, Suite 607
                                                        Washington DC 20006
                                                        202-296-5856
                                                        paul@gastonlawoffice.com

                                                        Attorney for Plaintiffs

Dated: Feb. 26, 2019
                                   CERTIFICATE OF SERVICE

        Undersigned counsel for plaintiffs hereby represents and undertakes to serve a copy of
the preceding Motion upon Defendant and/or its attorney, if and when Defendant enters an
appearance in this case.

                                                               /s/ Paul G. Gaston
                                                               Paul G. Gaston




                                                   2
